IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00174-CV

TOM MADDUX, INDIVIDUALLY, AND
DBA LOST PRAIRIE CYCLES; AKA
THOMAS EARL MADDUX,
                                                          Appellant
v.

MICHAEL D. REID,
                                                          Appellee


                           From the 87th District Court
                            Limestone County, Texas
                             Trial Court No. 29,549-A


                                        ORDER


      This appeal was abated on June 12, 2014 for the trial court to have a hearing to,

among other things, determine and resolve the issue with regard to the amount of

payment required to obtain the record and a date by which the reporter would have the

record properly prepared and filed. Although no hearing was held as ordered, the

reporter’s record has now been filed.
       This appeal is reinstated. Appellant’s brief is due 30 days from the date of this

order of reinstatement.

                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Order issued and filed July 17, 2014




Maddux v. Reid                                                                    Page 2